Citation Nr: 0815016	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  04-16 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Whether the character of the veteran's discharge for his 
service from September 1, 1969, to February 8, 1971, is a bar 
to VA benefits based on that period of service.







ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel






INTRODUCTION

The veteran had active service from October 1968 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 administrative decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington, in which the RO 
determined that the character of the veteran's dishonorable 
discharge on February 8, 1971, was a bar to VA benefits based 
on a period of service from September 1, 1969, to February 8, 
1971.  The veteran disagreed with this decision in June 2003.  
He perfected a timely appeal in April 2004.

In April 2006, the Board remanded the veteran's claim to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was absent without official leave (AWOL) for 
a period of 168 days between May and October 1970 and for 
several shorter periods, for a total of 199 days lost due to 
AWOL during a period of active service between September 1, 
1969, and February 8, 1971.

3.  The veteran accepted an undesirable discharge from active 
service in order to escape trial by general court-martial.

4.  There is no evidence that the veteran was insane at the 
time of the offenses that resulted in his undesirable 
discharge.


CONCLUSION OF LAW

The character of the veteran's undesirable discharge from 
active service for his service from September 1, 1969, to 
February 8, 1971, is a bar to VA benefits based on that 
period of service.  38 U.S.C.A. §§ 101(2), 101(18), 5103, 
5103A, 5107, 5303 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 
3.12, 3.354 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

Pursuant to the Board's April 2006 remand, in a letter issued 
in September 2006, VA notified the veteran of the information 
and evidence needed to substantiate and complete his claim, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter informed 
the veteran to submit medical evidence showing that a claimed 
mental condition had contributed to his dishonorable 
discharge from service, statements from persons who knew the 
veteran and had knowledge of his claimed mental condition 
during service, and noted other types of evidence the veteran 
could submit in support of his claim.  The veteran was 
informed of when and where to send the evidence.  After 
consideration of the contents of this letter, the Board finds 
that VA has substantially satisfied the requirement that the 
veteran be advised to submit any additional information in 
support of his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The September 2006 letter also notified the veteran of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

Although VCAA notice was not provided to the veteran before 
the June 2002 administrative decision which denied the 
benefits sought on appeal, this claim was readjudicated in a 
November 2007 Supplemental Statement of the Case after all 
applicable VCAA notice was provided to the veteran.  As the 
veteran's claim is being denied in this decision, any 
question as to the appropriate disability rating or effective 
date is moot and there can be no failure to notify the 
veteran.  See Dingess, 19 Vet. App. at 473.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file.  In August 2007, the RO made 
a formal finding that, because the Social Security 
Administration (SSA) had informed VA that the veteran's SSA 
records could not be located, these records were not 
available.  The RO also has obtained the veteran's complete 
service medical records and service personnel records, 
including information about the facts and circumstances of 
the veteran's dishonorable discharge from active service in 
1971.  Because this appeal concerns the veteran's eligibility 
to receive VA benefits based on the character of his 
discharge from active service, there is no duty to provide an 
examination and/or medical opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  In summary, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and no further action is necessary to meet the 
requirements of the VCAA.

The veteran contends that the character of his discharge for 
his service from September 1, 1969, to February 8, 1971, is 
not a bar to VA benefits based on that period of service.  He 
contends that an unspecified "mental condition" caused him 
to accept an undesirable discharge from active service in 
February 1971 in order to escape a general court-martial.

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2007).  If the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim was based was terminated by a discharge or 
release under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.12 (2007).  

A discharge or release from service under specified 
conditions is a bar to the payment of VA benefits unless it 
is found that the person was insane at the time of committing 
the offense causing such discharge or release.  38 C.F.R. § 
3.12(b) (2007).  Benefits are not payable where the claimant 
received an other than honorable discharge as a result of 
being absent without official leave (AWOL) for a continuous 
period of at least 180 days.  38 C.F.R. § 3.12(b)(6) (2007); 
see also 38 U.S.C.A. § 5303 (West 2002 & Supp. 2007).  
Benefits also are not payable where the claimant was 
discharged or released under dishonorable conditions, 
including: (1) accepting an undesirable discharge to escape 
trial by general court-martial; (2) mutiny or spying; (3) an 
offensive involving moral turpitude (generally, a felony 
conviction); (4) willful and persistent misconduct; and 
(5) homosexual acts involving aggravating circumstances or 
other factors affecting the performance of duty.  38 C.F.R. 
§ 3.12(d) (2007).

Under 38 C.F.R. § 3.354(a), an insane person is one who, 
while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or who interferes with the peace of society; or who has so 
departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs as 
to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  Section 
3.354(b) provides that, when a rating agency is concerned 
with determining whether a appellant was insane at the time 
he committed an offense leading to his court-martial, 
discharge or resignation (38 U.S.C.A. § 5303(b)), it will 
base its decision on all the evidence procurable relating to 
the period involved, and apply the definition in paragraph 
(a) of 38 C.F.R. § 3.354.  38 C.F.R. § 3.354 (2007).

A review of the veteran's claims file shows that he was 
arrested on October 27, 1970, by the local police in Twin 
Falls, Idaho.  A review of the police report indicates that 
the veteran had been a deserter from the Army for 
approximately 6 months.  The offense listed on the police 
report was "deserter."

In November 1970, the veteran requested a discharge for the 
good of the service.  The veteran indicated that he 
understood that he could be discharged under other than 
honorable conditions and furnished an undesirable discharge 
certificate which could make him ineligible for VA benefits.

In November 1970, the U.S. Army recommended that the veteran 
be discharged for the good of the service.  It was noted that 
the veteran's court-martial under Article 86, Uniform Code of 
Military Justice (UCMJ), was pending and that his offense was 
punishable by a bad conduct or a dishonorable discharge.  The 
charging document for a violation of Article 86, UCMJ, noted 
that the veteran, on or about May 12, 1970, "without 
authority absent himself from his unit" and did not return 
until on or about November 7, 1970.  The U.S. Army also 
recommended that the veteran be issued an Undesirable 
Discharge Certificate (DD Form 258A).

A review of the veteran's DD Form 214 shows that, for the 
period of active service from September 1, 1969, to 
February 8, 1971, the character of the veteran's service was 
"under conditions other than honorable."  The veteran was 
issued a DD Form 258A Undesirable Discharge Certificate.  
Several non-pay periods/time lost were listed on the 
veteran's DD Form 214, the longest being between May 12, 
1970, and November 7, 1970, for a total of 211 days lost.

In August 1981, the U.S. Army Discharge Review Board notified 
the veteran that, after reviewing his military records, he 
had been properly discharged.  The Army Discharge Review 
Board also notified the veteran that his request for a change 
in the type and nature of his discharge had been denied.

In June 1995, the U.S. Army Board for Correction of Military 
Records (BCMR) requested that the Army Surgeon General 
provide an advisory opinion concerning the veteran's 
assertion that he suffered from a mental condition at the 
time that he requested an undesirable discharge from active 
service.  In response, the Army Surgeon General concluded in 
December 1995 that there was "no psychiatric reason to 
upgrade the discharge."  The Army Surgeon General concluded 
that a review of the veteran's service medical and service 
personnel records provided no evidence of a medically 
disqualifying psychiatric condition during the veteran's 
active service.  

In June 1996, the BCMR notified the veteran that his 
application to upgrade his undesirable discharge had been 
denied.  The BCMR concluded that the veteran was not 
suffering "from a mental or emotional defect so severe that 
he could not tell right from wrong and adhere to the right" 
when he requested his administrative discharge rather than 
risk a court-martial.  

In March 1999, the BCMR granted the veteran's request to 
correct his military records to show that his longest period 
of AWOL was for a period of 168 days from May 12, 1970, to 
October 26, 1970, and his total time lost was 199 days.  The 
BCMR also denied the veteran's request to upgrade his 
discharge.

The Board finds that the character of the veteran's discharge 
for his service from September 1, 1969, to February 8, 1971, 
is a bar to VA benefits based on that period of service.  The 
veteran has contended that, since his military records were 
corrected to show that his longest continuous period of AWOL 
was less than 180 days, his discharge was not dishonorable 
and is not a bar to VA benefits based on a period of service 
from September 1, 1969, to February 8, 1971.  See 38 C.F.R. 
§ 3.12(b)(6).  Although the Board recognizes that the 
veteran's military records were corrected and that his 
longest continuous period of AWOL was less than 180 days, the 
fact remains that the veteran received an undesirable (or 
dishonorable) discharge from active service in 1971.  It is 
the veteran's dishonorable discharge from active service that 
remains a bar to VA benefits based on a period of service 
from September 1, 1969, to February 8, 1971.  As noted above, 
a review of the veteran's service personnel records clearly 
shows that he accepted an undesirable discharge in 1971 in 
order to escape trial by general court-martial.  See 
38 C.F.R. § 3.12(d)(1).  As the BCMR has noted repeatedly, 
and as the U.S. Army Surgeon General concluded in December 
1995, there also is no evidence that the veteran suffered 
from a psychiatric disability during active service such that 
his dishonorable discharge could not be a bar to VA benefits.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

The character of the veteran's discharge for his service from 
September 1, 1969, to February 8, 1971, is a bar to VA 
benefits based on that period of service.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


